       Case: 4:21-cv-00034-SA-JMV Doc #: 9 Filed: 08/16/21 1 of 1 PageID #: 30




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

LAKIESHA SHUNTA HARRIS                                                                PLAINTIFF

V.                                                   CIVIL ACTION NO. 4:21-CV-034-SA-JMV

MARILYN HANSELL and
ANN SHANNON                                                                       DEFENDANTS

                  ORDER ADOPTING REPORT AND RECOMMENDATION

       On July 30, 2021, Magistrate Judge Virden entered a Report and Recommendation [7] in

this cause. In the Report and Recommendation, Magistrate Judge Virden recommended “that this

case be dismissed with prejudice unless Plaintiff alleges facts in objections to this report and

recommendation that support a legally cognizable federal claim.” [7] at p. 5. The Magistrate Judge

gave the Plaintiff fourteen (14) days from the date of the Report and Recommendation [7] to file

any objections. The Plaintiff has not filed any objections, and the time to do so has passed.

       When a party does not file an objection, “the Court need only satisfy itself that there is no

plain error on the face of the record.” Gauthier v. Union Pac. R.R. Co., 644 F.Supp.2d 824, 828

(E.D. Tex. 2009) (citing Douglass v. United Serv. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir.

1996)). The Court has reviewed the Report and Recommendation [7] and finds it to be well-

reasoned and that that there is no plain error.

       The Court therefore ADOPTS IN FULL the Report and Recommendation [7]. The

Plaintiff’s claims are hereby dismissed with prejudice. This CASE is CLOSED.

       SO ORDERED, this the 16th day of August, 2021.



                                                     /s/ Sharion Aycock
                                                           UNITED STATES DISTRICT JUDGE
